DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (US 6,146,362) in view of Zinger et al. (US 2008/0262465).
Regarding claim 1, Turnbull discloses a liquid transfer device for use with an intravenous (IV) bottle (see Fig. 8), an additive transfer device, and an infusion set with an IV spike for intravenous administration of infusion liquid to a patient (see Fig. 8, the liquid transfer device can be used with all a bottle, additive transfer device, and infusion set), the IV bottle 96 including a closed end IV bottle container (see Fig. 8; col. 6, ll. 32-34, ll. 49-50, showing bottle of multi-dose vial is closed end) tapering towards an open IV bottle neck (see Fig. 8, vial has top open end adjacent slim neck) and containing infusion liquid (see col. 6, ll. 32-33, medicant can be liquid and as claim is directed to a liquid transfer device “for use” with the bottle, having liquid in a bottle is not required for the invention, but only the capability of being used with such a bottle containing liquid), and an IV bottle crown 100 mounted on the IV bottle neck and having an IV bottle stopper 98 for sealing the IV bottle (see Fig. 8), the liquid transfer device having a longitudinal liquid transfer device centerline (see Fig. 8, device adaptor 92 having a centerline going through lumen 104 and shroud/skirt 101) comprising: a vial adapter having a transverse top surface (see Fig. 8, flat surface above shroud/skirt 101) and a downward depending vial adapter skirt 101 configured to telescopically mount on the IV bottle crown (see Fig. 8; col. 6, ll. 29-42), said vial adapter having a cannula 102 configured to puncture the IV bottle stopper for fluid communication with the IV bottle container upon mounting on the IV bottle crown (see Fig. 8), said transverse vial adapter top surface having an upright nipple (see Fig. 8, labeled below, nipple enclosing lumen 104 and outer nipple leading to injection site 94) oppositely directed with respect to said cannula, said nipple having a first nipple section (see Fig. 8, outer nipple leading to injection site 94) with a first nipple section lumen in fluid communication with a cannula lumen 104 of said cannula (see Fig. 8, lumen within first nipple section), and said nipple having a second nipple section (see Fig. 8, labeled below) with a second nipple section lumen in fluid communication with said cannula lumen (see Fig. 8, lumen within second nipple section); and b) an IV port (see Fig. 8, port at injection site 94) extending from said first nipple section and including a sealing membrane 16 comprising a material puncturable by the IV spike 12 of the infusion set (se Fig. 8, col. 6, ll. 29-32; col. 3, l. 61-col. 4, l. 6).

    PNG
    media_image1.png
    392
    464
    media_image1.png
    Greyscale

Turnbull does not specifically disclose the additive transfer device having a male connector or a needleless self-sealing port extending from said second nipple section, said needleless self-sealing port configured to couple with the male connector of the additive transfer device. 
	Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) attached to a spike going into a container containing a medicant, thereby enabling the liquid added via the needleless additive port to either be mixed with the medicant or directly administered to a patient (see Abstract, Figs. 2A-2C, 4A-4B). Zinger additionally discloses the needleless self sealing port extending from a nipple 26, 27 in order to be in fluid communication with the nipple, and configured to couple with a male luer lock connector 16 (see para. 19)  of an additive transfer device/syringe 17 (see Figs. 2A, 3A-3B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add such a needle-less self sealing port as disclosed by Zinger to the liquid transfer device of Turnbull such that the needle-less self-sealing port extends from the nipple such that it is in fluid communication with the nipple and is configured to couple with the male luer lock connector of the additive transfer device (syringe), as disclosed by Zinger, in order to allow liquid added via the needleless additive port to either be mixed with the medicant or directly administered. Due to the fluid communication with the nipple and the configuration of the first and second nipple sections disclosed by Turnbull, the needleless self-sealing port would extend from the second nipple section.
Regarding claim 4, teachings of Turnbull and Zinger are described above, and further describe a method of preparing a medication for intravenous administration of infusion liquid to a patient using a liquid transfer device according to claim 1 (see rejection of claim 1 describing liquid transfer device and Turnbull, Fig. 8 and col. 6, ll. 29-48), and Turnbull further discloses the method for intravenous administration of infusion liquid to a patient using an intravenous IV bottle 96 and an infusion set with an IV spike 12 (see Fig. 8), the IV bottle 96 including a closed end IV bottle container (see Fig. 8; col. 6, ll. 32-34, ll. 49-50, showing bottle of multi-dose vial is closed end) tapering towards an open IV bottle neck (see Fig. 8, vial has top open end adjacent slim neck) and containing infusion liquid (see col. 1, ll. 10-11; col. 5, ll. 50-57; col. 6, ll. 29-33, invention is directed towards administering fluids to a patient and due to the mechanics described, including need for liquid tight seal and medicant being taken from the vial and  supplied to the patient via syringe at injection site to supply fluids), and an IV bottle crown 100 mounted on the IV bottle neck and having an IV bottle stopper 98 for sealing the IV bottle (see Fig. 8), the method comprising: telescopically mounting the vial adapter of the liquid transfer device onto the crown of the IV bottle and puncturing the IV bottle stopper with the cannula of the liquid transfer device, and puncturing the sealing membrane of the liquid transfer device with the IV spike of the infusion set (see Fig. 8; col. 6, ll. 29-48).
Turnbull and Zinger, as described above, do not disclose the method using an additive transfer device, the additive transfer device having a male connector, and the method comprising coupling the male connector of the additive transfer device to the self-sealing port of the liquid transfer device and mixing an additive contained in the additive transfer device with the infusion liquid. 
However, Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) attached to a spike going into a container containing a medicant, thereby enabling the liquid added via the needleless additive port to either be mixed with the medicant or directly administered to a patient (see Abstract, Figs. 2A-2C, 4A-4B). Zinger additionally discloses the needleless self sealing port extending from a nipple 26, 27 in order to be in fluid communication with the nipple, and coupling with a male luer lock connector 16 (see para. 19) of an additive transfer device/syringe 17 containing a liquid medicament (see Figs. 2A, 3A-3B, Abstract, para. 21). It would have been obvious to a person having ordinary skill in the art to have the method further include using an additive transfer device/syringe containing a liquid medicament, the additive transfer device having a male luer lock connector, coupling the male luer lock connector of the additive transfer device to the self-sealing port of the liquid transfer device, and mixing an additive in form of liquid medicament contained in the additive transfer device with the infusion liquid, as disclosed by Zinger, allowing for additional liquid medicament to be added and mixed with the medicant in the bottle as desired for treatment of the patient. 
Regarding claim 5, teachings of Turnbull and Zinger are described above and Turnbull and Zinger further discloses the male connector of the additive transfer device is a male Luer lock connector (see rejection of claim 4 above with teaching of male luer lock connector).
Regarding claim 6, teachings of Turnbull and Zinger are described above and these references further disclose the additive transfer device comprises a syringe containing a liquid medicament (see rejection of claim 4 above describing additive transfer/device syringe and liquid medicament).
Regarding claim 7, teachings of Turnbull and Zinger are described above but as described above, these references do not specifically disclose the additive transfer device comprises a vial containing at least one of a liquid or solid medicament and a vial adapter having the male connector. 
However, Zinger discloses as an alternative to the additive transfer device being a syringe, the additive transfer device being a vial 19 containing a liquid or solid medicament and a vial adapter 18 having the male connector 16 (see para. 17, Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the additive transfer device comprising a vial containing a liquid or solid medicament and a vial adapter having the male connector, as disclosed by Zinger, as Zinger discloses this being a well known alternative to using the syringe and this allows medication to be used directly from a vial, in which it may be stored.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of Zinger as applied to claims 1 and 4, respectively, above, and further in view of Lev et al. (US 2013/0046269).
Regarding claim 2, teachings of Turnbull and Zinger are described above and do not specifically disclose the cannula further comprising a vent lumen and said top surface of said vial adapter comprising at least one vent in fluid communication with said vent lumen. 
	Lev discloses a liquid drug transfer device with vented vial adapter, wherein the vial adapter has a transverse vial adapter top surface and a downward depending vial adapter skirt as well as a cannula 36 configured to puncture a vial stopper 22 (see Fig. 3, para. 13) for fluid communication with the vial, wherein the cannula further comprises a vent lumen 38 and a liquid transfer lumen 37 and said top surface of said vial adapter comprises at least one vent in fluid communication with said vent lumen (see para. 15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula further comprise a vent lumen and the top surface of the vial adapter comprise at least one vent in fluid communication with the vent lumen as disclosed by Lev, in order allow air into the vial, promoting the movement of fluid within the vial.
Regarding claim 8, teachings of Turnbull and Zinger are described above and do not specifically disclose the cannula further comprising a vent lumen and said top surface of said vial adapter comprising at least one vent in fluid communication with said vent lumen. 
	Lev discloses a liquid drug transfer device with vented vial adapter, wherein the vial adapter has a transverse vial adapter top surface and a downward depending vial adapter skirt as well as a cannula 36 configured to puncture a vial stopper 22 (see Fig. 3, para. 13) for fluid communication with the vial, wherein the cannula further comprises a vent lumen 38 and a liquid transfer lumen 37 and said top surface of said vial adapter comprises at least one vent in fluid communication with said vent lumen (see para. 15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula further comprise a vent lumen and the top surface of the vial adapter comprise at least one vent in fluid communication with the vent lumen as disclosed by Lev, in order allow air into the vial, promoting the movement of fluid within the vial.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of Zinger as applied to claims 1 and 4, respectively, above, and further in view of Lev et al. (US 2015/0250681), hereinafter Lev ‘681.
Regarding claim 3, teachings of Turnbull and Zinger are described above and do not specifically teach said telescopic mounting forms a snap fit between said vial adapter and the crown of the IV bottle.
Lev ‘681 discloses a vial adapter having a transverse vial adapter top surface and a downward depending vial adapter skirt configured to telescopically mount on the top of a vial bottle via flex members interacting with the top portion of a vial (see Figs. 4, 7A;  para. 4, 19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the telescopic mounting form a snap fit between said vial adapter and the top of the vial bottle, as disclosed by Lev ‘681, in order to promote a secure fit to the vial. As the top of the IV bottle of Turnbull and Zinger has the bottle crown, the snap fit would be between the vial adapter and the crown of the IV bottle.
Regarding claim 9, teachings of Turnbull and Zinger are described above and do not specifically teach said telescopic mounting forms a snap fit between said vial adapter and the crown of the IV bottle.
Lev ‘681 discloses a vial adapter having a transverse vial adapter top surface and a downward depending vial adapter skirt configured to telescopically mount on the top of a vial bottle via flex members interacting with the top portion of a vial (see Figs. 4, 7A;  para. 4, 19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the telescopic mounting form a snap fit between said vial adapter and the top of the vial bottle, as disclosed by Lev ‘681, in order to promote a secure fit to the vial. As the top of the IV bottle of Turnbull and Zinger has the bottle crown, the snap fit would be between the vial adapter and the crown of the IV bottle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dudar et al. (US 5,100,394), disclosing a vial adapter with a side arm; Turnbull et al. (US 5,833,674), disclosing a needleless IV medical delivery system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781